Case 17-10186-JTD Doc519-1 Filed 11/13/20 Page 1 of 2

EXHIBIT F
Case 17-10186-JTD Doc519-1 Filed 11/13/20 Page 2 of 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
IN RE:

PRESTIGE INDUSTRIES, LLC, Case No. 17-10186 (JTD)

Debtor.

ORDER APPROVING FINAL REPORT AND DISTRIBUTION

Upon consideration of the Trustee’s Final Report and Account (the “Final Report”), and after
notice and hearing,

IT IS HEREBY ORDERED that the Final Report, including Exhibits is APPROVED and

IT IS FURTHER ORDERED that the Trustee, JEOFFREY L. BURTCH, TRUSTEE, is
hereby ordered and directed to (i) distribute to the parties in interest listed in the Final Report
including Exhibits filed of record, estate monies in the amounts indicated in such Final Report
including Exhibits and (ii) transmit to the United States Trustee, within one hundred twenty (120)
days after the appeal period for this order expires, statements for all estate deposit or investment
accounts indicating zero balances and all cancelled checks corresponding to disbursements of estate

funds as shown in the Final Report including Exhibits.
